Case 1:20-cr-20060-BB Document 22 Entered on FLSD Docket 08/27/2020 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 20-20060-CR-BLOOM
UNITED STATES OF AMERICA
vs.
LILLIAN JOSEPHINE MADRIGAL,

Defendant.
/

 

FACTUAL PROFFER

Defendant, LILLIAN JOSEPHINE MADRIGAL (hereinafter referred to as “the
defendant”), her counsel, and the United States agree that, had this case proceeded to trial, the
United States would have proven the following facts beyond a reasonable doubt:

From July 2016 through June 2017, the defendant worked as an accounting clerk for
Company 1, which was based in Miami, Florida and specialized in creating and testing brand and
product names for pharmaceutical and consumer products. As part of Company 1’s market
research services, Company 1 maintained a large database of professionals who responded to
specialized surveys. Company 1 paid these survey participants, by check or PayPal, a certain
amount of money for each survey completed. Survey participants registered their information on
Company 1’s website and selected a preferred method of payment. Those participants who
selected payment by check provided a mailing address, while those participants who selected
payment by PayPal provided their PayPal email address. On a weekly basis, Company 1’s
accounting department would receive a list of closed surveys along with the list of participants to
issue payments. For those participants who selected PayPal, the accounting department would

upload and submit the list through the “Mass Payments” tool on the PayPal website. Once
Case 1:20-cr-20060-BB Document 22 Entered on FLSD Docket 08/27/2020 Page 2 of 3

uploaded, PayPal would instantly transfer funds from Company 1’s PayPal account to the survey
participants’ individual PayPal accounts.

As the accounting clerk, the defendant was responsible for uploading the list of survey
participants to PayPal for payment. From February 2, 2017 through August 18, 2017, the
defendant and her co-conspirators created PayPal accounts with email addresses that closely
resembled the email addresses of Company 1’s survey participants. The defendant fraudulently
added PayPal email addresses that she and her co-conspirators created and controlled to the list of
Company 1 survey participants for payments. The defendant thereafter logged into Company 1’s
PayPal email account and uploaded the tampered files containing the list of survey participants,
which fraudulently included the PayPal email addresses that she and her co-conspirators created
and controlled. Once uploaded, PayPal instantly transferred funds via interstate wire from
Company 1’s PayPal account to all participants on the list, including the PayPal accounts that the
defendant and her co-conspirators created and controlled. In total, the defendant fraudulently
induced Company 1 to process 126 fraudulent payments for a total loss amount of $88,073. The
defendant and her co-conspirators thereafter fraudulently transferred funds from the PayPal
accounts that she and her co-conspirators created and controlled to their personal PayPal accounts

and their personal bank accounts.
Case 1:20-cr-20060-BB Document 22 Entered on FLSD Docket 08/27/2020 Page 3 of 3

The Parties agree that the above facts, which do not include all the facts known to the _
United States and Lillian Josephine Madrigal, are sufficient to prove the defendant’s violations of
18 U.S.C. § 1349 in the above-referenced matter.

ARIANA FAJARDO ORSHAN
UNITED STATES ATTORNEY

WV ee OME
Date: 7/31/2020 py / oe Ye
MARTY FULGUEIRA ELFENBEIN

ASSISTANT UNITED STATES ATTORNEY

 

 

 

 

Date:
PAUL DOMENIC PETRUZZI
ATTORNEY FOR DEFENDANT
cael
Date: 4 ZS 2 %Zo By 7A ie \Ra7
LICLIAN JOSEPHINE MADRIGAL

DEFENDANT

we
